An automobile owned by plaintiff and operated by an employee of defendant, a garage keeper, under an arrangement by which defendant was to operate plaintiff’s car from his home to the garage, came into collision with one Resniek. She and her husband sued plaintiff for damages for injuries sustained by her and for loss of services to the husband. The actions were settled without defendant’s consent. Plaintiff seeks to recover from defendant the amount of the settlement. Judgment was rendered for defendant dismissing the complaint, with costs. Plaintiff failed to prove that the injuries to Anna Resniek, one of the persons who sued him, were due to the neglect of defendant’s employee or that said Anna Resniek was free from contributory negligence. Judgment unanimously affirmed, with costs. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.